STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

TAMMY L. JONES,
                                                                                         FILED
Claimant Below, Petitioner                                                           December 11, 2020
                                                                                  EDYTHE NASH GAISER, CLERK

vs.)   No. 19-0719 (BOR Appeal No. 2053952)                                       SUPREME COURT OF APPEALS
                                                                                      OF WEST VIRGINIA
                   (Claim No. 2018014586)

PRINCETON COMMUNITY HOSPITAL ASSOCIATION,
Employer Below, Respondent


                               MEMORANDUM DECISION
      Petitioner Tammy L. Jones, by Counsel Gregory S. Prudich, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Princeton
Community Hospital Association, by Counsel Jillian L. Moore, filed a timely response.

       The issue on appeal is compensability of the claim for carpal tunnel syndrome. On January
16, 2018, the claims administrator rejected the claim. The Workers’ Compensation Office of
Judges (“Office of Judges”) affirmed the claims administrator’s Order on February 15, 2019. This
appeal arises from the Board of Review’s Order dated July 19, 2019, in which the Board of Review
affirmed the decision of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        Ms. Jones, a clerk/secretary, alleges that she developed bilateral carpal tunnel syndrome as
a result of her occupational duties. On February 2, 2017, an EMG/NCS conducted by Richard
Weiss, M.D., revealed very mild carpal tunnel syndrome bilaterally. A report from Todd A. Smith,
D.O., dated April 6, 2017, indicated that Ms. Jones presented for evaluation with complaints of
pain and numbness in the bilateral hands. She reported difficulty gripping and significant weakness
over the past month. Ms. Jones claimed that her condition had worsened over the past year. The
examination revealed normal sensory and muscle strength, along with normal reflexes. The
assessment was cubital tunnel syndrome, bilateral; severe carpal tunnel syndrome, with a strong

                                                  1
likelihood of being work-related; hypertension; vitamin D deficiency; lumbar radiculopathy,
chronic; depression; and weight gain.

        Medical records of Robert P. Kropac, M.D., dated December 7, 2017, through February
28, 2018, document Ms. Jones’s employment and medical history. She first presented to Dr.
Kropac with tingling and numbness in her hands. Examinations revealed intact two-point
discrimination; Tinel’s positive on the right but not on the left; Phalen’s bilaterally positive; and
intact sensation. The diagnosis was carpal tunnel syndrome. Notes dated December 7, 2017,
reported that Ms. Jones’s employment consists of continuous typing and scanning throughout the
day, along with continuous repetitive motion using both upper extremities throughout the day.
Prior to her current employment, Ms. Jones worked as a secretary for approximately eight to ten
years at a physician’s office, which required continuous typing. An MRI performed on February
2, 2017, revealed very mild carpal tunnel syndrome bilaterally. There was no evidence of cubital
tunnel in either arm.

        Ms. Jones completed a Carpal Tunnel Syndrome Questionnaire on December 27, 2017,
reporting pain, tingling, and numbness in both hands. She reported that her occupational duties
required continuous use of a computer, scanner, a credit card machine, and telephone. She also
discussed opening and closing a heavy window. Dr. Kropac completed a Carpal Tunnel Syndrome
Questionnaire on January 5, 2018. In the Questionnaire, he referenced his December 7, 2017,
report.

        A Physician Review report of Rebecca Thaxton, M.D., dated January 15, 2018, addressed
the issue of whether the evidence supports a work-related claim for carpal tunnel syndrome. Dr.
Thaxton opined that the evidence does not support a work-related carpal tunnel syndrome claim.
Her opinion was based upon West Virginia Code of State Rules § 85-20-41.5, which states,
“studies have failed to show a relationship between normal clerical activities and carpal tunnel
syndrome.”

        By Order dated January 16, 2018, the claims administrator rejected the claim for carpal
tunnel syndrome as the disability complained of was not due to an injury or disease received in the
course of and resulting from employment. The Order further stated that the claim was denied as
work-related. Per West Virginia Code of State Rules § 85-20-41.5, studies have failed to show a
relationship between normal clerical activities and carpal tunnel syndrome. Ms. Jones protested
the claims administrator’s decision.

        Ms. Jones alleges that she developed bilateral carpal tunnel syndrome due to her work-
related activities. In support of her protest, Ms. Jones submitted her testimony from a deposition
dated May 30, 2018. She testified that her occupational duties were mostly clerical in nature, and
she primarily attributed her symptoms to opening and closing a window at her reception desk. She
first noticed carpal tunnel syndrome symptoms about January of 2017. She reported pain and
numbness of the hands which worsens as the workday goes on and that when she is off work for
the weekend the symptoms seem to improve. She testified that she is not a diabetic. She reported
that she must flex or extended her wrists in order to type because her desk is a little too high. She

                                                 2
visits a few dozen patients each day, and her work consists of typing, scanning, writing, copying,
shredding, and filing stacks of paper.

       A nerve conduction study/EMG was performed by Rana Tahir, M.D., on October 23, 2018.
Testing was normal. There was no neurophysiologic evidence of median or ulnar neuropathy or
cervical radiculopathy and plexopathy, bilaterally. Sensory and motor nerve conduction studies of
the upper extremities were within normal limits.

        Ms. Jones was evaluated by Marsha Lee Bailey, M.D., who issued a report on November
6, 2018. Ms. Jones presented with numbness in both hands, including all ten fingers, that extended
to both forearms. Dr. Bailey reviewed the Carpal Tunnel Syndrome Questionnaire and the Carpal
Tunnel Syndrome Physician Questionnaire, a well as Mr. Jones’s testimony. Dr. Bailey’s physical
examination revealed intact pinprick and negative Tinel’s sign on the right wrist and mildly
positive on the left wrist. There was a negative Phalen’s sign on both wrists. Regarding the
EMG/NCS, Dr. Bailey stated that she was uncertain how carpal tunnel syndrome was diagnosed
because the motor distal latencies of the median nerve derived from the study were within normal
limits. Dr. Bailey opined that Ms. Jones has a history of chronic bilateral hand and wrist pain as
well as paresthesias. She discussed the potential risk factors for carpal tunnel syndrome, including
diabetes, obesity, and hypothyroidism. It was noted that Ms. Jones had been obese for many years.
Dr. Bailey discussed that vitamin deficiencies can cause paresthesias, and Ms. Jones has a
documented history of vitamin D and B12 deficiencies. Dr. Bailey opined that Ms. Jones does not
have bilateral carpal tunnel syndrome. She also opined that the etiology of her symptoms was
unknown.

        The Office of Judges issued its decision on February 15, 2019, affirming the January 16,
2018, rejection of the claim by the claims administrator. The Office of Judges found Dr. Smith’s
diagnosis unreliable based on the fact that he documented no objective evidence of carpal tunnel
syndrome. The Office of Judges also found inconsistencies between the findings of Dr. Kropac
and Dr. Bailey. It was noted that Dr. Bailey considered the diagnostic accuracy of the 2017
EMG/NCS, and a 2018 study failed to confirm carpal tunnel syndrome. Ultimately, given the
inconsistencies in the medical records and Dr. Bailey’s explanation of the evidence, the Office of
Judges concluded that Ms. Jones failed to establish a diagnosis of carpal tunnel syndrome or that
it was occupational in nature. The Board of Review issued an Order dated July 19, 2019, adopting
the findings of fact and conclusions of law and affirmed the rejection of the claim.

        After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. In affirming the decision of the Office of Judges, the Board of Review referenced West
Virginia Code of State Rules § 85-20-41.5, which provides “Studies have failed to show a
relationship between normal clerical activities and carpal tunnel syndrome. When evaluating
carpal tunnel syndrome in this work setting, a careful search for other contributing factors is
essential.” An EMG/NCS performed on October 23, 2018, revealed a normal study with no
neurophysiological evidence of median neuropathy. The sensory and motor nerve studies of the
upper extremities were within normal limits. Dr. Bailey opined that the etiology of her symptoms
was unknown. The Office of Judges concluded that Ms. Jones has not established by a

                                                 3
preponderance of the evidence that she sustained a personal injury in the course of and resulting
from her employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                        Affirmed.

ISSUED: December 11, 2020

CONCURRED IN BY:
Chief Justice Tim Armstead
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison

DISSENTING:
Justice Margaret L. Workman




                                                4